DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-11, 13-14, 17, 23, 26-27, 29-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-11, 13-14, 17, 23, 26-27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980) in view of Kravets et al. (US10852411), Ludlow et al. (US2016/0178741) and Pupillo et al. (US2021/0253063).
To claim 1, Adib teach a first wireless device of a wireless monitoring system, comprising: 
a receiver (160-170 of Fig. 1) configured to receive a first wireless signal through a wireless multipath channel of a venue (Fig. 1), wherein: 
the venue comprises a vehicle and an immediate vicinity of the vehicle (paragraph 0077), 
the first wireless signal is received based on a transmitted wireless signal transmitted by a second wireless device of the wireless monitoring system (Figs. 1, 4, paragraphs 0010, 0049, transmission from transmit antenna station, transmitted by a same or different devices), and 
the first wireless signal differs from the transmitted wireless signal due to the wireless multipath channel and a modulation by an object undergoing a motion in the venue (paragraphs 0083, 0084); 
a processor (170 of Fig. 1) communicatively coupled with the receiver; 
a memory (paragraph 0144) communicatively coupled with the processor; and 
a set of instructions stored in the memory which, when executed by the processor (paragraph 0144), causes the processor to: 
obtain a time series of channel information (TSCI) of the wireless multipath channel based on the first wireless signal (paragraphs 0026, 0031, determine a plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution), 
compute, based on the time series of features of the TSCI, at least one spatial-temporal information (STI) (information correlates position and time instance) of at least one of: the vehicle, the object or the motion of the object, 	compute an analytics based on the at least one STI, wherein the analytics is computed based on: processing the at least one STI, analyzing the at least one STI (Figs. 3C, 10-11, paragraphs 0026, 0028, 0031, 0095, 0118, 0126, 0136, 0142 using these three estimates to identify the three-dimensional position of the moving object, for each time instance), and 
perform a monitoring task by monitoring, based on the TSCI and the analytics, at least one of; the vehicle, the object, or the motion of the object (paragraphs 0077, 0088-0089, 0136-0141, a time profile is based on a number of consecutive sweeps, and a plurality of time profiles tracks a number of movement/location/position).
But, Adib do not expressly disclose the first wireless signal comprises a Wi-Fi signal associated with a Wi-Fi system of the vehicle, compute a time series of features of the TSCI, wherein each feature comprises a similarity score between two time windows of channel information (CI) of the TSCI, wherein the two time windows are temporally adjacent to each other, and wherein the object undergoes the motion in both of the time windows, compute, based on the time series of features comprising the similarity scores,	thresholding the at least one STI based on a threshold, and classifying the at least one STI based on at least one of: a classifier or a neural network with input comprising the at least one STI, and 	the monitoring task including a sub-task, wherein the sub-task of the monitoring task is started, stopped, or paused based on at least one of: a turning-on or off of a headlight of the vehicle, a brake release or a brake depression by a driver of the vehicle, a lack of motion inside the vehicle for a period of time, or a presence of motion inside the vehicle for a period of time.
However, Adib does teach a motion tracking system making use of a number antennas to transmit and receive radio frequency signals that are reflected from objects (e.g., people) in the environment of the system, which may include one or more rooms of a building, the interior of a vehicle (paragraph 0077).
	Kravets teach a system of motion detection and localization based on bi-directional channel sounding (abstract, Figs. 1-6), wherein WiFi system is utilized (column 3 lines 41-65), measured channel state information (CSI) are analyzed (column 1 line 41 to column 2 line 62), and similarity of first and second channel variations are analyzed for detecting a category of motion or a location of the detected motion in the space during the timeframe (column 13 line 32 to column 14 line 47, column 18 line 33 to column 19 line 13, column 19 lines 44-62, wherein comparison is conducted over time, and said timeframe comprises multiple time pieces, e.g., a first set of wireless signals transmitted from a second device through a space at a first time in a timeframe, a second set of wireless signals transmitted from the first device through the space at a second time in the timeframe), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Adib, in order to further WiFi signal for motion detection. 
	Ludlow teach a system using wireless signal to passively detect presence and location (Figs. 1a-b, paragraphs 0005-0013), wherein the system obtains a time series of channel information of the wireless multipath channel based on channel sounding (paragraphs 0041-0047), computes based on the TSCI, at least one spatial-temporal information (STI) of at least one of: the object or the motion of the object (paragraphs 0010, 0052), compute an analytics based on the at least one STI, wherein the analytics is computed based on: processing the at least one STI, analyzing the at least one STI, thresholding the at least one STI based on a threshold (paragraphs 0012, 0028, 0042-0043, 0060-0061), and classifying the at least one STI based on at least one of: a classifier or a neural network with input comprising the at least one STI (paragraphs 0012, 0043, 0047, 0062), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Adib, in order to further analysis implementation.
Pupillo teach monitoring task including a sub-task, wherein the sub-task of the monitoring task is started, stopped, or paused based on at least one of: a turning-on or off of a headlight of the vehicle, a brake release or a brake depression by a driver of the vehicle, a lack of motion inside the vehicle for a period of time, or a presence of motion inside the vehicle for a period of time (Fig. 3 and corresponded disclosure, human presence leads to other monitoring subtask).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Pupillo into the system of Adib, Kravets and Ludlow, in order to implement preferential initiation.




To claim 2, Adib, Kravets, Ludlow and Pupillo teach claim 1.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to monitor, based on the TSCI, at least one of: an interior space, an exterior space or a structure, of the vehicle, 
wherein: the interior space comprises at least one of: cabin, trunk, hood, storage space, compartments, trailer, container, cargo bay, gas tank, fuel tank, or oil bag; the exterior space comprises at least one of: a garage, a parking facility in which the vehicle stops and parks, or an area around the vehicle that another vehicle can approach, stop or park; the structure comprises at least one of: vehicle chassis, body, lights, window, door, tailgate, bumpers, wheels or engine (paragraph 0077, vehicle).

To claim 3, Adib, Kravets, Ludlow and Pupillo teach claim 2.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform, based on the TSCI, at least one of: presence detection, child presence detection, pet presence detection, detection of child left by parents after the car engine stops, motion detection, window breaking detection, vibration detection, foreign object detection, breathing detection, heartbeat detection, driver recognition, driver attention monitoring, driver alertness monitoring, driver sleepiness detection, vehicle customization based on driver recognition, passenger recognition, passenger locationing, passenger counting, security monitoring, intrusion detection, intruder detection, intruder presence detection, detection of outsiders reaching inside vehicle through an opening, exterior monitoring, pedestrian detection, cyclist detection, blind spot monitoring, or proximity detection (paragraphs 0051, 0107, 0121).

To claim 4, Adib, Kravets, Ludlow and Pupillo teach claim 3.
Adib teach wherein an STI comprises at least one of: presence, count, motion intensity, distance, speed, acceleration, angle, motion statistics, motion localization, motion classification, gesture, behavior, motion trend, head motion, motion rhythm, motion cycle, cycle period, cycle frequency, breathing statistics, heartbeat statistics, breathing rate, heart rate, eye-blinking, driver event, passenger event, entrance event, exit event, window event, door event, driver sleepiness event, driver distraction event, fall-down event, security event, accident event, physical state, health state, or mental state (paragraph 0051).

To claim 5, Adib, Kravets, Ludlow and Pupillo teach claim 4.
Adib teach wherein computing the analytics comprises computing at least one of: a degree of motion, a change, an indication, an event occurrence, a security event, an identification, a trend, a sleep state, a driver alertness, a driver state, a gesture, a duration, a count, a location, an irregularity, a deviation, or an alert, based on the at least one STI (paragraphs 0077, 0082, 0120).

To claim 6, Adib, Kravets, Ludlow and Pupillo teach claim 4.
Adib teach wherein computing the at least one STI comprises: computing a time series of features of the TSCI; and computing an STI based on the time series of features of the TSCI, wherein each feature comprises at least one of; a scalar, vector, matrix, magnitude of CI, phase of CI, magnitude square of CI, function of a sliding window of CI, component of CI, correlation, autocorrelation, autocorrelation function (ACF), correlations between two windows of CI aligned using dynamic time warping (DTW), local maximum, local minimum, zero crossing, inner product, time reversal resonance strength (TRRS), distance score, Euclidean distance, absolute distance, moving average, weighted average, variance, variation, derivative, variability, deviation, divergence, entropy, variation measure, regularity measure, similarity measure, similarity score, transformation, frequency spectrum, feature of spectrum, spectral analysis, inverse transform, frequency transform, zero padding, repeatedness, periodicity, impulsiveness, sudden-ness, recurrence, frequency, rate, period, timing, duration, change, feature extraction, decomposition, dimension reduction, projection, eigen-decomposition, or principal component analysis (PCA) (paragraphs 0047, 0085, 0102).

To claim 10, Adib, Kravets, Ludlow and Pupillo teach claim 2.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform monitoring a security of the vehicle based on the TSC, wherein monitoring the security comprises at least one of: detection of suspicious activity in the exterior space, detection of a person approaching the vehicle, detection of a person in the exterior space peeping into the vehicle through a window, detection of a person in the exterior space damaging the vehicle, detection of a person in the exterior space force-opening a door or a window of the vehicle, detection of suspicious activity in the interior space, detection of an outsider reaching inside vehicle through a window, intrusion detection, intruder tracking, detection of presence of children in back seat, detection of presence of a pet, detection of window being broken when parked, detection of door open when parked, detection of hit-and-run when parked, detection of collision, or detection of structural damage (paragraphs 0051, 0121, detection of presence of a pet would be an obvious application or intended use).

To claim 11, Adib, Kravets, Ludlow and Pupillo teach claim 2.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform monitoring driver and passengers of the vehicle based on the TSCI, wherein monitoring the driver and passengers comprises at least one of: driver monitoring, driver presence detection, driver identification, driver activity monitoring, driver vital sign monitoring, driver breathing monitoring, driver heart rate monitoring, driver alertness monitoring, driver distraction detection, driver entrance to vehicle, driver exit from vehicle, passenger monitoring, passenger presence detection, baby detection, child detection, pet detection, passenger locationing, passenger counting, passenger recognition, passenger activity monitoring, passenger breathing monitoring, passenger heart beat monitoring, passenger vital sign monitoring, passenger sleeping detection, passenger entrance to vehicle, passenger exit from vehicle, or driver-passenger interaction monitoring (paragraphs 0051, 0121).

To claim 13, Adib, Kravets, Ludlow and Pupillo teach claim 1.
Adib teach wherein the set of instructions, when executed by the processor, further causes the processor to perform: associating an event of the vehicle with a characteristics of the TSCI, wherein the event comprises at least one of: a safety monitoring event, a security monitoring event, a vehicle structure integrity monitoring event, a driver monitoring event, a passenger monitoring event, or an intruder monitoring event; and detecting the event of the vehicle by recognizing the characteristics of the TSCI (paragraphs 0051, 0121).

To claim 14, Adib, Kravets, Ludlow and Pupillo teach claim 13.
Adib teach wherein the event comprises at least one of: window opened, window closed, window broken, door opened, door closed, door not locked, door deformed, unauthorized opening of door, driver presence, driver motion, driver sleepy, driver distracted, passenger presence, passenger motion, intruder presence, intruder motion, collision, sabotage of vehicle, baby left in vehicle, child left in vehicle, pet left in vehicle, people walking by, people peeping through vehicle windows, another vehicle too close, breathing detected in vehicle, or motion detected in vehicle (paragraphs 0051, 0131).

To claim 17, Adib, Kravets, Ludlow and Pupillo teach claim 1.
Adib, Kravets, Ludlow and Pupillo teach wherein the set of instructions, when executed by the processor, further causes the processor to perform starting, stopping or pausing the sub-task of the monitoring task based on at least one of: an entrance or an exit of a passenger with associated opening and closing of a passenger door, an entrance or an exit of the driver's smart phone, an entrance or an exit of the passenger's smart phone, a presence or an absence of a paired device, a pairing or an unpairing of a previously paired device, or an interaction with the Wi-Fi system of the vehicle (as explained in Pupillo).




To claim 23, Adib, Kravets, Ludlow and Pupillo teach a method of a wireless monitoring system (as explained in response to claim 1 above).

To claim 29, Adib, Kravets, Ludlow and Pupillo teach a first wireless device of a wireless monitoring system (as explained in response to claim 1 above).

To claim 30, Adib, Kravets, Ludlow and Pupillo teach a wireless monitoring system (as explained in response to claim 1 above).


To claim 26, Adib, Kravets, Ludlow and Pupillo teach claim 23.
Adib teach further comprising: monitoring at least one of: an interior space, an exterior space or a structure, of the vehicle, based on the TSCI; and performing at least one of the following based on the TSCI: presence detection, child presence detection, pet presence detection, detection of child left by parents after the car engine stops, motion detection, window breaking detection, vibration detection, foreign object detection, breathing detection, heartbeat detection, driver recognition, driver attention monitoring, driver alertness monitoring, driver sleepiness detection, vehicle customization based on driver recognition, passenger recognition, passenger locationing, passenger counting, security monitoring, intrusion detection, intruder detection, intruder presence detection, detection of outsiders reaching inside vehicle through an opening, exterior monitoring, pedestrian detection, cyclist detection, blind spot monitoring, or proximity detection (as explained in response to claim 3 above).

To claim 27, Adib, Kravets, Ludlow and Pupillo teach claim 26.
Adib teach further comprising: monitoring a security of the vehicle based on the TSCI, wherein monitoring the security comprises at least one of: detection of suspicious activity in the exterior space, detection of a person approaching the vehicle, detection of a person in the exterior space damaging the vehicle, detection of suspicious activity in the interior space, detection of an outsider reaching inside vehicle through a window, intrusion detection, intruder tracking, detection of presence of children in back seat, detection of presence of a pet, detection of window being broken when parked, detection of door open when parked, detection of hit-and-run when parked, or detection of collision; or monitoring driver and passengers of the vehicle based on the TSCI, wherein monitoring the driver and passengers comprises at least one of: driver monitoring, driver presence detection, driver identification, driver activity monitoring, driver breathing monitoring, driver heart rate monitoring, driver distraction detection, driver entrance to vehicle, driver exit from vehicle, passenger monitoring, passenger presence detection, baby detection, child detection, pet detection, passenger locationing, passenger counting, passenger recognition, passenger activity monitoring, passenger breathing monitoring, passenger heart beat monitoring, passenger sleeping detection, passenger entrance to vehicle, or driver-passenger interaction monitoring (paragraphs 0051, 0107, 0121).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 30, 2022